Case: 21-30493     Document: 00516304207         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                             FILED
                                                                        May 3, 2022
                                  No. 21-30493                        Lyle W. Cayce
                                Summary Calendar                           Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Steven Deem,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 5:13-CR-149-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Steven Deem, federal prisoner # 16418-035, appeals the denial of his
   18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. The district
   court denied relief based upon its consideration of the 18 U.S.C. § 3553(a)




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30493      Document: 00516304207           Page: 2     Date Filed: 05/03/2022




                                     No. 21-30493


   factors, and we review that denial for an abuse of discretion. See United States
   v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          Although Deem argues that the district court failed to consider his
   post-sentencing conduct and minimal likelihood of recidivism as reflected in
   two risk assessments, we do not consider the second assessment since it was
   not before the district court. See Theriot v. Par. of Jefferson, 185 F.3d 477, 491
   n.26 (5th Cir. 1999). The order denying compassionate release indicates that
   the district court sufficiently considered the first risk assessment, but the
   court nevertheless concluded that the § 3553(a) factors did not warrant relief
   in light of, inter alia, Deem’s criminal history as a child-sex offender and the
   fact that he had served less than half of his 20-year sentence for an offense
   that carried a 15-year mandatory minimum sentence. See Chavez-Meza v.
   United States, 138 S. Ct. 1959, 1965 (2018); § 3553(a)(1), (2)(A)-(C); 18
   U.S.C. § 2252A(a)(2), (b)(1). Deem’s disagreement with the district court’s
   § 3553(a) analysis is not a sufficient ground for reversal. See Chambliss, 948
   F.3d at 694. He fails to show that the district court abused its discretion by
   denying relief. See id. at 693.
          Deem’s motion for leave to file a supplemental brief is GRANTED,
   his motion for appointment of counsel is DENIED, and the order of the
   district court is AFFIRMED.




                                           2